Citation Nr: 0217367	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  96-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, D.C.


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for a left knee disability will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1974 
to December 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Washington, D.C.  

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  This is done pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran experiences no more than slight impairment of 
the right knee; the right knee has a range of motion from 
four to 130 degrees with functional loss that equates to no 
more than limitation of flexion to 60 degrees or limitation 
of extension to 5 degrees.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant was originally granted service connection for 
a right knee condition in a September 1995 rating action.  
At that time, the RO assigned a zero percent disabling 
rating under Diagnostic Code 5257, effective from December 
2, 1994, for right knee pain.  

In March 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of pain in his 
right knee which was becoming progressively worse.  The 
appellant indicated that in 1993, he started wearing elastic 
knee braces daily.  He noted that he avoided any kneeling or 
squatting and that his pain increased when going up or down 
two flights of stairs.  The physical examination showed that 
in regard to range of motion for the appellant's right knee, 
extension was to four degrees and flexion was to 130 
degrees.  The medial articular space was tender to pressure, 
and laterally unremarkable.  Attempting to displace the 
patella on the sliding base caused pain.  The entire patella 
was painful to pressure, and the ligaments were stable.  An 
x-ray of the appellant's right knee was interpreted as 
showing unremarkable bone structures and no sign of 
arthritic changes.  No periarticular calcification was 
found.  The assessment was that no pathological findings 
were found.  Following the physical examination and a review 
of the appellant's x-ray, the examining physician diagnosed 
the appellant with subpatellar cartilage impairment of the 
right knee.  

A VA orthopedic examination was conducted in December 2001.  
At that time, the appellant complained of chronic pain and 
stiffness in his right knee.  The physical examination of 
the appellant's right knee showed that the joint contour was 
unremarkable.  In regard to the range of motion, extension 
was to four degrees and flexion was to 130 degrees.  There 
was a slight extension deficit and subpatellar tightness 
upon flexion.  The medial joint spaces were tender on 
palpation and pressure.  Lachmann's sign and pivot shift 
were negative, and the ligaments were stable.  There was no 
significant crepitus on motion, and the patella was painful 
on pressure.  The appellant had pain beneath and around his 
kneecap which increased on activity.  Strength was 5/5 for 
the right knee.  The appellant's speed was significantly 
reduced during common motions on even ground, and his 
coordination was undisturbed on even ground.  There was no 
evidence of any ligament instability.  Kneeling and 
squatting were painful but possible.  There were no 
significant problems with walking and standing.  The 
appellant had subpatellar pain and difficulties after 
walking a lot of stairs.  The diagnosis was of chronic 
patellofemoral (PF) syndrome of the right knee resulting in 
slight limitation of motion and function and pain on 
prolonged use.  

In a March 2002 rating action, the RO increased the 
appellant's disability rating for his service-connected 
right knee disability from zero percent to 10 percent 
disabling under Diagnostic Code 5257, effective from 
December 2, 1994.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify 
the disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

As noted above, in September 1995, the RO granted service 
connection for a right knee condition and assigned a zero 
percent rating under Diagnostic Code 5257, effective from 
December 2, 1994.  However, in a March 2002 rating action, 
the RO increased his rating from zero to 10 percent 
disabling, effective from December 2, 1994.  As the 
appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since December 
1994.  

As previously stated, the appellant's service-connected 
right knee disability has been rated as 10 percent disabling 
under Diagnostic Code 5257.  Diagnostic Code 5257 addresses 
impairment of the knee involving recurrent subluxation or 
lateral instability.  A 10 percent rating is warranted for 
slight impairment.  Ratings of 20 and 30 percent are 
warranted for moderate and severe impairment, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

The appellant maintains that his current rating is not high 
enough in light of the disability that his right knee 
causes.  He indicates that he has constant pain and 
stiffness in his right knee.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In this regard, the Board notes that 
although the RO has evaluated the appellant's service-
connected right knee disability under Diagnostic Code 5257, 
which addresses impairment of the knee involving recurrent 
subluxation or lateral instability, neither of the 
appellant's VA examinations, dated in March 1996 and 
December 2001, have shown any instability or subluxation of 
the right knee.  In the appellant's March 1996 VA 
examination, it was noted that the ligaments were stable.  
The diagnosis was of subpatellar cartilage impairment of the 
right knee.  In addition, in his December 2001 VA 
examination, it was noted that the appellant's ligaments 
were stable and that there was no evidence of any ligament 
instability.  The diagnosis was of chronic PF syndrome of 
the right knee resulting in slight limitation of motion and 
function and pain on prolonged use.  A higher rating under 
Diagnostic Code 5257 is not warranted because no instability 
or subluxation has been shown.

In the instant case, the Board recognizes that the appellant 
has slight limitation of motion of his right knee.  In both 
the appellant's March 1996 and December 2001 VA 
examinations, extension was to four degrees and flexion was 
to 130 degrees.  In this regard, the Board notes that the 
evaluation of limitation of motion in the leg is governed by 
the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees, and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees, and a 10 
percent rating is assigned when extension is limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  (Full 
range of motion of the knee is from 0 to 140 degrees. 38 
C.F.R. § 4.71, Plate II (2002).)  In addition, the Board 
further notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, when evaluating 
joints on the basis of limited motion, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2002).  The Court has indicated that 
these determinations should be made by an examiner and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.  However, 
as stated above, the RO has evaluated the appellant's 
service-connected right knee disability, which was 
originally characterized as right knee pain and has recently 
been characterized as PF syndrome of the right knee, under 
Diagnostic Code 5257.  The Court has indicated that 
Diagnostic Code 5257 "is not predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Consequently, because pain has been included in the 
characterization of the veteran's disability, the Board will 
look to other rating criteria to determine whether a 
separate rating is warranted.  

With respect to potential application of other criteria, the 
Board first notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage or impairment of the 
tibia and fibula for evaluation under Codes 5256, 5258 or 
5262.  In addition, the Board further notes that because the 
right knee does not experience sufficiently reduced flexion 
or extension (flexion limited to 45 degrees or extension 
limited to 10 degrees) to warrant a compensable evaluation 
under either Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate evaluation for the appellant's limitation of motion 
and pain on use is not warranted.  See DeLuca, supra; see 
also  VAOPGCPREC 23- 97.  Although pain has been the primary 
problem experienced by the veteran, the available medical 
evidence does not suggest that difficulties due to pain 
equate to more than limitation of flexion to 60 degrees or 
limitation of extension to 5 degrees.  In other words, 
functional loss due to pain does not result in a compensably 
disabling problem.  The Board finds that this is 
particularly so given the findings made on the recent VA 
examination, particularly with respect to the effect of pain 
on use, and the limitations caused by pain, which have been 
described as only slight.  Consequently, the Board finds 
that a compensable rating under Diagnostic Code 5260 or 5261 
is not warranted.  All in all, the preponderance of the 
evidence is against the claim for a higher rating.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes a VA examination report, dated in March 
1996, and a VA orthopedic examination report, dated in 
December 2001.  The appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  He has been provided a statement of the case and 
supplemental statements of the case informing him of the 
medical evidence necessary to substantiate his claim for a 
rating in excess of 10 percent for his right knee 
disability.  Thus, the Board finds that the discussions in 
the rating decision, the statement of the case, the 
supplemental statements of the case, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have informed him of the pertinent law and regulations, and 
information and evidence that would be needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West Supp. 
2002).  Additionally, these documents have indicated to the 
appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, the 
record reflects that in an August 1998 decision, the Board 
remanded this case.  In addition, as per the August 1998 
remanded decision, in December 2001, the RO afforded the 
appellant a VA examination pertinent to his service-
connected right knee disability.  In sum, the facts relevant 
to this appeal have been properly developed and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.  

The Board is aware that, to date, the RO has not adjudicated 
the appellant's claim under the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002).  
However, given the extent of the development and 
notification accomplished by the RO, the Board finds that 
full compliance with the provisions of these newly enacted 
laws has already been achieved in this case.  As such, the 
Board is satisfied that no prejudice to the appellant will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.   



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

